DETAILED ACTION
	This Office Action is in response to the Arguments and Terminal Disclaimer filed 10/08/2021. The current status of the claims is as follows:
	Claims 1-20 are pending.

Terminal Disclaimer
Acknowledgement is made of the Terminal Disclaimer filed 10/08/2021. In response, the Double Patenting Rejections presented in the Office Action dated 06/10/2021 have been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-4, 7-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hetherington et al. (US 7685354) in view of Newburn et al. (US 2008/0046668 A1) and Yamana (US 20130097409 A1).
Regarding Claim 1, Hetherington teaches:	
A digital signal processing system, comprising: 	
a memory access controller providing a plurality of channels for accessing a memory device;	 - [Hetherington Fig. 1, col 3 ln 3-18, and 43-57 teaches a processing system that includes a crossbar 110 that functions as an access controller which maps/provides a plurality of L2 caching banks (channels) to the respective cores and/or threads via which they access the memory system (a memory device). See also Fig. 4, 8, and corresponding col 12 ln 62 - col 13 ln 19, and col 16 ln 5 - 50]
a multi-threaded processor coupled to the memory access controller and configured to execute a plurality of threads,	 - [Hetherington Fig. 1, col 3 ln 19-42 demonstrates a multi-core, multi-threaded configuration where each core may run one or more threads independently of 
 each thread arranged to control one of the channels, 	 - [Hetherington Fig. 1, col 3 ln 3-18, and 43-57 teaches a processing system that includes a crossbar 110 that functions as an access controller which maps/provides a plurality of L2 caching banks, thus threads are granted access to (i.e. they control) one of the banks (channels) when they are active and using the respective bank for data operations. See also Fig. 4, 8, and corresponding col 12 ln 62 - col 13 ln 19, and col 16 ln 5 - 50]
wherein at least one of the threads is configured to detect an occurrence of an event and, responsive thereto, control provision of data from the memory device to a selected hardware block using the thread's associated channel; […] wherein the at least one thread is arranged to detect the occurrence of an event [...]	 - [Hetherington Fig. 1, 2, col 3 ln 3-18, col 3 ln 43-57, col 9 ln 10-27, and col 10 ln 26-60 where the SPU of a given core may directly interface with the crossbar and control the arbitration/generation of memory storage activities (i.e. representing a thread that controls provisioning of data from the memory device to a selected hardware block, where the hardware block may be construed to be the processing core or the L2 cache storing data) based upon result readiness and exceptional event detections.]
and a plurality of queues arranged to hold one or more items written by the multi-threaded processor responsive to completion of an operation,	 - [Hetherington Fig. 1, col 4 ln 6-21 where the L2 cache may implement a plurality of queues for storing the results/requests passing to and from the crossbar.]
Hetherington discloses a multi-core, multi-threaded processing system including memory access control and channel/queue management based upon event detection, but is silent on how the event detection occurs and does not disclose the use of flags; however Newburn teaches:	
 and notification logic for each queue arranged to assert a flag to indicate when its associated queue contains at least one item, […] to detect the occurrence of an event in dependence on assertion of at least one of the flags.	 - [Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] demonstrates the use of flags for event detection in thread monitoring operations and queue status indications.]
Both Hetherington and Newburn represent works within the field of endeavor of thread/task management for memory accessing.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was made to apply Hetherington in view of Newburn as it represents a combination of known prior art elements according to known methods (the system of Hetherington utilizing the flag-based event monitoring techniques of Newburn) to yield the predictable results of improving Hetherington by utilizing the clear and robust hardware flag system for indicating, monitoring, and maintaining the known status for a plurality of events/conditions (see Newburn [0034]-[0036]).	
The combination of Hetherington and Newburn teaches the functionality and limitations of the claim as demonstrated above, but fails to disclose that the system as a whole may be, or may contain, digital signally processing functionality; however, Yamana Fig. 8, [0045], [0178], and [0181] demonstrates that DSP components/functionality may be utilized in conjunction with a multithreaded processor device.  As such, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to apply Hetherington and Newburn in view of Yamana by taking the processor system of Hetherington/Newburn and utilizing it within a computing environment that included digital signal processing as a functionality or primary purpose to the benefit of improving the functionality of the basic computing system into which Hetherington discusses inserting the multi-threaded processor (See Hetherington Fig. 18 and col 30 ln 26 - col 31 ln 23) as DSP's allow for specialized signal processing afforded with DSP components.  	

	
	
Regarding Claim 2, Hetherington, Newburn, and Yamana further teach:	
 The digital signal processing system according to claim 1, further comprising the memory device.	 - [Hetherington Fig. 18 and col 30 ln 26 - col 31 ln 23 shows memory device 810.]
	
Regarding Claim 3, Hetherington, Newburn, and Yamana further teach:	
 The digital signal processing system according to claim 1, wherein the at least one thread executes a wait instruction causing the thread to cease executing further instructions until the event is detected. - [Hetherington col 9 ln 10-27, and col 10 ln 26-60 and Newburn Fig. 7, [0022], and [0033] teaches that a thread will suspend execution and/or wait to complete execution based upon the detection.]
	
Regarding Claim 4, Hetherington, Newburn, and Yamana further teach:	
The digital signal processing system according to claim 1, further comprising a configurable event flag engine arranged to combine flag states from a plurality of the queues using a sequence of logic gates defining conditions for detecting the occurrence of the event, and provide an output to the at least one thread when the event occurs. - [Newburn [0026], [0033]-[0034] and [0070] where flags indicate states associated with logic gates and threads]
	
Regarding Claim 7, Hetherington, Newburn, and Yamana further teach:	
The digital signal processing system according to claim 1, wherein the at least one thread is further configured to read an item from a queue associated with an asserted flag, and select and configure the selected hardware block using the item. - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 1 above for managing read and write operations based upon event detection.]
	
Regarding Claim 8, Hetherington, Newburn, and Yamana further teach:	
The digital signal processing system according to claim 1, wherein the at least one thread is further configured to write an item to one of the queues responsive to at least one of: reading data from the memory device; performing an operation on the data; and writing data to the memory device. - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 1 above for managing read and write operations based upon event detection.]
	
Regarding Claim 9, Hetherington, Newburn, and Yamana further teach:	
The digital signal processing system according to claim 1, wherein at least one further thread from the plurality of threads is configured to detect an occurrence of a further event and, responsive thereto, control provision of data from the selected hardware block to the memory device a using its associated channel.	 - [Hetherington Fig. 1, 2, col 3 ln 3-18, col 3 ln 43-57, col 9 ln 10-27, and col 10 ln 26-60 as applied to claim 1 above.]
	
Regarding Claim 10, Hetherington, Newburn, and Yamana further teach:	
 The digital signal processing system according to claim 1, wherein the processor is configured to allocate a sequential identifier to each thread in a sequence, and give priority to a thread based on its identifier in the case that more than one thread contends for access to the memory device. - [Newburn [0017]-[0019]]

Regarding Claim 11, Hetherington teaches:	
 A method of transferring data in a digital signal processing system, comprising: 	
executing a plurality of threads on a multi-threaded processor,  - [Hetherington Fig. 1, col 3 ln 19-42 demonstrates a multi-core, multi-threaded configuration where each core may run one or more threads independently of the other cores.  See also Fig. 4, 8, and corresponding col 12 ln 62 - col 13 ln 19, and col 16 ln 5 - 50]
wherein each thread independently performs a sequence of operations including waiting until an event is detected, 	 - [Hetherington Fig. 1, col 3 ln 19-42, col 9 ln 10-27, and col 10 ln 26-60 teaches that threads execute independently and execution may wait until detection of an event occurs.]
and responsive to detecting the event, controlling a memory access controller to enable a hardware block to read data from or write data to a memory device via a memory access channel associated with that thread; - [Hetherington Fig. 1, 2, col 3 ln 3-18, col 3 ln 43-57, col 9 ln 10-27, and col 10 ln 26-60 where the SPU of a given core may directly interface with the crossbar and control the arbitration/generation of memory storage activities (i.e. representing a thread that controls provisioning of data from the memory device to a selected hardware block, where the hardware block may be construed to be the processing core or the L2 cache storing data) based upon result readiness and exceptional event detections.]
[…] wherein the queue is one of a plurality of queues arranged to hold one or more items written by the multi-threaded processor responsive to completion of an operation; 	 - [Hetherington Fig. 1, col 4 ln 6-21 where the L2 cache may implement a plurality of queues for storing the results/requests passing to and from the crossbar.]

and asserting a flag to indicate when a queue contains at least one item, […] wherein a thread is arranged to detect the occurrence of an event in dependence on assertion of at least one of the flags. - [Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] demonstrates the use of flags for event detection in thread monitoring operations and queue status indications.]
Both Hetherington and Newburn represent works within the field of endeavor of thread/task management for memory accessing.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was made to apply Hetherington in view of Newburn as it represents a combination of known prior art elements according to known methods (the system of Hetherington utilizing the flag-based event monitoring techniques of Newburn) to yield the predictable results of improving Hetherington by utilizing the clear and robust hardware flag system for indicating, monitoring, and maintaining the known status for a plurality of events/conditions (see Newburn [0034]-[0036]).	
The combination of Hetherington and Newburn teaches the functionality and limitations of the claim as demonstrated above, but fails to disclose that the system as a whole may be, or may contain, digital signally processing functionality; however, Yamana Fig. 8, [0045], [0178], and [0181] demonstrates that DSP components/functionality may be utilized in conjunction with a multithreaded processor device.  As such, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to apply Hetherington and Newburn in view of Yamana by taking the processor system of Hetherington/Newburn and utilizing it within a computing environment that included digital signal processing as a functionality or primary purpose to the benefit of improving the functionality of the basic computing system into which Hetherington discusses inserting the multi-threaded processor (See 
The reasons for obviousness for claims 12-13 and 15-19 are the same as those applied for claim 11 above.	
	
Regarding Claim 20, the claim presents the same combination of limitations as claim 11, instead directed towards "A non-transitory computer readable medium having stored therein computer executable instructions that when executed cause at least one computing system to: ".  As such, the combination of limitations is taught by Hetherington, Newburn, and Yamana in the same manner as claim 11, where the techniques of Hetherington, Newburn, and Yamana are executed as threads/processes/logic executing with software on a computer processing system (see also Hetherington col 3 ln 19-40, col 9 ln 10 - col 10 ln 61; Newburn [0071]-[0073]; Yamana [0233], and [0237]).	
	
Regarding Claim 12, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 11, further comprising: holding, using the plurality of queues, one or more items written by the multi-threaded processor responsive to completion of an operation. - [Hetherington Fig. 1, col 4 ln 6-21 where the L2 cache may implement a plurality of queues for storing the results/requests passing to and from the crossbar.]
	
Regarding Claim 13, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 11, wherein the sequence of operations further comprises reading event information from a queue associated with the asserted flag responsive to detecting the event. - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 
	
Regarding Claim 15, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 13, wherein controlling a memory access controller comprises using the event information to transfer configuration data from the memory device to the memory access controller. - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 11 above for managing read and write operations based upon event detection.]
	
Regarding Claim 16, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 15, wherein the configuration data comprises parameters arranged to cause the memory access controller to transfer configuration data from the memory device to the hardware block.	 - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 11 above for managing read and write operations based upon event detection.]
	
Regarding Claim 17, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 15, wherein the configuration data comprises parameters arranged to cause the memory access controller to transfer a block of data from the memory device to the hardware block for processing.	 - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 11 above for managing read and write operations based upon event detection.]
	
Regarding Claim 18, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 15, wherein the configuration data comprises parameters arranged to cause the memory access controller to transfer a block of processed data from the hardware block to the memory device.	 - [Hetherington Fig. 1, col 3 ln 29-51 and col 4 ln 6-21 and Newburn Fig. 1, 2, [0034], [0036], and [0047]-[0048] as applied to claim 11 above for managing read and write operations based upon event detection.]
	
Regarding Claim 19, Hetherington, Newburn, and Yamana further teach:	
 The method according to claim 11, further comprising: providing, using the memory access controller, a plurality of channels for accessing the memory device. - [Hetherington Fig. 1, col 3 ln 3-18, and 43-57 teaches a processing system that includes a crossbar 110 that functions as an access controller which maps/provides a plurality of L2 caching banks (channels) to the respective cores and/or threads via which they access the memory system (a memory device). See also Fig. 4, 8, and corresponding col 12 ln 62 - col 13 ln 19, and col 16 ln 5 - 50]


Claims 5-6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hetherington et al. (US 7685354) in view of Newburn et al. (US 2008/0046668 A1) and Yamana (US 20130097409 A1) as applied to claims 4 and 13 above, and further in view of OFFICIAL NOTICE.
Regarding Claim 5, Hetherington, Newburn, and Yamana teach all of the limitations of antecedent claim 4, but do not disclose that the logic gates of the system are constructed utilizing OR gates; however, the Examiner takes OFFICIAL NOTICE that it is well-known, routine, and conventional within the art of logic gate construction and processor architecture to utilize multi-input OR gates for receiving input signals such as status flags and event triggers.  

Regarding claim 6, Hetherington further teaches:	
The digital signal processing system according to claim 5, wherein each input of the OR gate is allocated a priority, and the at least one thread is configured to determine which inputs of the OR gate are asserted, and perform an operation relating to the event causing the flag on the highest priority asserted input.	 - [Hetherington col 9 ln 10 - col 10 ln 60, where program order is utilized for event handling (i.e. there is an assigned priority and the highest priority is resolved first.]

Regarding Claim 14, Hetherington, Newburn, and Yamana teach all of the limitations of antecedent claim 13, but do not disclosed that event information would be removed from a queue subsequent to being read; however, the Examiner takes OFFICIAL NOTICE that it is well-known, routine, and conventional to remove elements form a queue after processing them. Thus it would have been obvious to do so as it would allow for the queue to maintain availability status instead of filling up with garbage data.

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 

 On page 7 of Applicant’s filed remarks, the Applicant argues that the claimed “hardware block” is not taught by Hetherington in the manner presented in the current rejection of claim 1.  Specifically, that the hardware block cannot be construed to be the processing cores or the cache element of Hetherington and further the Applicant asserts that a definition of a “hardware block” is presented in paragraph 2 of the disclosure which supports this assertion.  The Examiner respectfully disagrees.  The claim language does not provide any clear definition of what constitutes a “hardware block”, and while paragraph 2 (page 1 lines 9-14) of the disclosure as well as page 4 line 30-34 discuss hardware peripherals being considered “processing blocks” or “specialized, dedicated hardware blocks” this does not constitute a closed definition, only an example of what a “hardware block” may be.  Thus, as currently claimed, the broadest reasonable interpretation of the claim language allows the “hardware block” to be considered any hardware element within the system including elements which are identified by other names such as the multi-threaded processor, channels, etc.  Therefore, the Examiner recommends either replacing the term “hardware block” within the claim with “hardware peripheral” or provide further clarifying limitations that clearly identify the hardware block as a separate and distinct hardware element from the other elements presented in the claims.  Should amendments of this nature 
On page 7 of Applicant’s filed remarks, the Applicant asserts that a combination of Hetherington and Newburn would not be proper and that, regardless, would not produce the system as claimed in claim 1.  The Examiner respectfully disagrees. As noted in the rejection above, Hetherington provides a system where the SPU of a given core directly interfaces with the crossbar and controls/performs the arbitration and generation of memory storage activities based upon readiness and event detection.  Hetherington does not go into detail on the mechanisms by which this monitoring and detection occur.  Newburn demonstrates a system wherein flags are utilized to achieve event monitoring and queue/cache status indications.  Thus, the obviousness combination as presented above is merely asserting that the event detection activities performed by the cores in Hetherington would utilize the techniques of a hardware flag based system.  The Examiner notes that the claim requires that there is “notification logic” for the queues and that at least one thread detects the occurrence of events dependent upon the assertion of flags.  Neither broadest reasonable interpretation of the claim limitations nor the combination of Hetherington in view of Newburn and Yamana precludes the crossbar from maintaining the flag system, only that at least one thread detects events utilizing the assertion of flags which is taught as demonstrated in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/               Primary Examiner, Art Unit 2138